327 S.W.3d 633 (2010)
Joshua R. SLATER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70063.
Missouri Court of Appeals, Western District.
December 28, 2010.
S. Kate Webber, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
*634 Before Division One: JAMES M. SMART, JR., P.J., MARK PFEIFFER, and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Joshua Slater appeals the denial of his Rule 29.15 motion for post-conviction relief. He asserts on appeal that he was denied effective assistance of trial counsel. The judgment is affirmed. Rule 84.16(b).